U NITED S TATES AIR F ORCE
                 C OURT OF C RIMINAL APPEALS

UNITED STATES                                 )       No. ACM S32679
          Appellee                            )
                                              )
                   v.                         )
                                              )       ORDER
Craig M. GEIER                                )
Airman Basic                                  )
U.S. Air Force                                )
             Appellant                        )       Panel 1

    On 14 January 2021, the above-captioned case was docketed with this
court. Upon review of the record of trial, the court noted the inclusion of two
charge sheets, both of which indicate some of the charges and specifications
were withdrawn and dismissed. Further, the referrals of the charges and spec-
ifications to a general court-martial were lined out and “withdrawn.” There is
no charge sheet in the record of trial that reflects any of the charges or specifi-
cations in this case were referred to another court-martial.
    Rule for Courts-Martial (R.C.M.) 1112(d), * in effect at the time pertinent to
this case, provides for correction of a record of trial found to be incomplete or
defective before or after certification. R.C.M. 1112(d)(2)–(3) describes the pro-
cedure for return of the record of trial to the military judge for correction under
this rule. “The military judge shall give notice of the proposed correction to all
parties and permit them to examine and respond to the proposed correction.”
See R.C.M. 1112(d)(2).
       Accordingly it is by the court on this 29th day of January, 2021,

ORDERED:
       The record of trial is RETURNED to the Chief Trial Judge, Air Force Trial




*Allreferences in this order to the Rules of Courts-Martial are to the Manual for
Courts-Martial, United States (2019 ed.).
                   United States v. Geier, No. ACM S32679


Judiciary, for action consistent with R.C.M. 1112(d).


                 FOR THE COURT



                 CAROL K. JOYCE
                 Clerk of the Court




                                      2